Name: 1999/220/EC: Commission Decision of 23 March 1999 amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (notified under document number C(1999) 711) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  animal product;  America;  trade
 Date Published: 1999-03-25

 Avis juridique important|31999D02201999/220/EC: Commission Decision of 23 March 1999 amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (notified under document number C(1999) 711) (Text with EEA relevance) Official Journal L 080 , 25/03/1999 P. 0029 - 0033COMMISSION DECISION of 23 March 1999 amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (notified under document number C(1999) 711) (Text with EEA relevance) (1999/220/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 97/79/EC (2), and in particular Articles 4(1) and 18(1) thereof,(1) Whereas a list of establishments in the United States of America, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 87/257/EEC of 28 April 1987 (3), as last amended by the Decision 1999/85/EC of 1 February 1999 (4); whereas that list may be amended at any time in the light of the results of Community inspections carried out in the United States of America;(2) Whereas routine inspections made in application of Article 5 of Directive 72/462/EEC have revealed that the level of hygiene of certain establishments may be considered to be satisfactory; whereas these establishments may therefore be maintained or entered on the said list;(3) Whereas the list of establishments must be amended accordingly;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 87/257/EEC is hereby replaced by the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 23 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 31. 12. 1972, p. 28.(2) OJ L 24, 30. 1. 1998, p. 31.(3) OJ L 121, 9. 5. 1987, p. 55.(4) OJ L 27, 2. 2. 1999, p. 32.ANNEX >TABLE>